



COURT OF APPEAL FOR ONTARIO

CITATION: Bayerische
    Landesbank Girozentrale v. Grant Thornton Limited, 2016 ONCA 400

DATE: 20160525

DOCKET: C59939

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Bayerische Landesbank Girozentrale

Plaintiff (
Respondent
)

and

Grant Thornton Limited, Trustee of the Estate of Helmut Sieber, A
    Bankrupt, Helga Sieber, H.J. Sieber Farms Ltd. and
Rosen Ridge Farms
    Ltd.

Defendants (
Appellant
)

Benjamin Bathgate and Samantha Gordon, for
Bayerische Landesbank
    Girozentrale


H. Cohen and A. Wilford, for Rosen Ridge Farms Ltd.

Heard:  May 24, 2016

On appeal from the judgment of Justice E.M. Morgan, of
    the Superior Court of Justice, dated January 5, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appeal has been abandoned.  I am told the notice has been filed. 
    The appeal is dismissed as abandoned.  Costs to be addressed in the context of
    the cross-appeal.

[2]

We have heard the cross-appeal and submissions on costs.  The appeal was
    abandoned before the respondent began preparing oral arguments.  The factum
    had, however, been filed.  The record was complex.  Costs to the respondent in
    the amount of $25,000, inclusive of disbursements and relevant taxes.


